EXHIBIT 10.1

 

[image_004.jpg] 

 



To: Gannon Giguiere – CEO/COB – Eventure Interactive, Inc. (EVTI)     From: HART
PARTNERS       Date: March 5, 2013     Subject: Investor Relations Proposal

 

Eventure Interactive, Inc. (EVTI)

 

With over twenty (20) years combined experience assisting micro and small cap
value/growth companies such as EVTI establish an identity in the equity
marketplace commensurate with highly reputable, accredited exchange stocks, Hart
Partners understands the opportunities and challenges unique to public companies
with small trading volumes and limited sponsorship. Our strength lies in forging
solid partnerships with our clients, collaborating with them to design strategic
investor relations programs tailored to the company’s business fundamentals,
industry dynamics, “Street” profile and capital market needs at each stage in
its corporate life cycle.

 

As a client executes on its growth strategy, it is our responsibility to ensure
that management is taking full advantage of appropriate opportunities while
sustaining credibility through careful control of expectations and staying
mindful of the pitfalls that may accompany rapid growth. We fulfill these
responsibilities by providing expert advice grounded in our deep understanding
of investor behavior and knowledge of investor disclosure rules and best
practices, and by implementing comprehensive investor relations programs,
encompassing strong content development and robust marketing activities. As your
investor relations firm, Hart Partners will serve as an invaluable resource in
guiding and protecting the company’s reputation with the “Street”; in augmenting
the investor relations infrastructure; and in serving as a conduit between
management and investment professionals, gathering candid feedback from
investors to help management understand changes in the “Street’s” perceptions as
the company performs and the growth story evolves.

 

In support of a comprehensive program, we offer the following program goals,
which are designed to help EVTI establish and maintain an identity competitive
with highly-regarded small-cap growth companies and achieve its valuation
objectives.

 

OVERVIEW COMMENTS:

 

It is clear that while many strong corporate fundamentals exist (Management,
Technology, Business Platform, market potential, etc.); investment fundamentals,
investment messaging, and corporate messaging need augmentation and tailoring.
In today's challenging operating environment no room for such extraneous issues
exists, and as such, it should be the priority of each company, and their
investors, to ensure that everything possible is done to encourage new
investment and keep current investors. Therefore, it is clear EVTI will benefit
from a broad approach in order to keep existing investors as well as obtain new
ones. 1.) We recommend adherence to this proposal for maximum results. 2.) If
for some reason it does not make sense for EVTI to adhere to the proposal as
written, HART PARTNERS understands and will work enthusiastically to ensure the
highest degree of success given the tools provided.

 

Two Greenbriar Court ♦ Holtsville, NY 11742 ♦ 516-317-8811 ♦
www.hartpartners.net

[image_004.jpg]

 



CHALLENGES/PROBLEMS = FUNDAMENTALS: (We’ll help turn these into selling points)
(source: yahoofinance)

 

·Valuation perception

 

·New business model in social technology space – Social Calendaring

 

·No revenue - development stage

 

·Lack of verifiable business metrics, i.e. no QoQ Op. Ex, Cap Ex., Margins, etc.
– development stage

 

·Lack of operational metrics - development stage

 

·Lack of verifiable investment metrics, i.e. ROE, ROA, P/E, Asset Velocity, etc.
- development stage

 

·No notable retail sponsorship or support

 

·No notable analyst coverage nor strong institutional sponsorship/support

 

·No formalized Investor Relations communications program

 

PRESCRIPTION:

 

·Strong professional IR program to drive top line value by reinforcing: 1.)
Funds, 2.) Brand, 3.) Intelligence, 4.) Customer

 

·Strengthen & align corp./investor messaging internally and externally
(consistency = success)

 

·Identify/Codify whom has ultimate responsibility for excellence of Investor
Relations

 

·Clarify to stakeholders what the Investor Relations strategy is - why and how
it creates value

 

·Update messaging/positioning to the street at large

 

·Update messaging/positioning to potential new investors (institutional/retail)
about benefits of changes (how and why these changes are being made, and
therefore, how and why marketability on a large scale will also change to
address the marketplace)

 

·Institutional road show – position building and capital raising

 

·Retail road show - position building and capital raising

 

·Initial retail IR – after-market support

 

·Initial institutional IR – after-market support

 

·Web/Mobile review, needs advisory, and initial set-up (website needs SEC update
& assessment)

 

·Social Media review, needs advisory and initial set-up (larger social presence
needed, regular online footprint needs to increase via blogs and regular
communication from company and IR counsel, advertising where possible)

 

Two Greenbriar Court ♦ Holtsville, NY 11742 ♦ 516-317-8811 ♦
www.hartpartners.net

[image_004.jpg]



 

SPECIFICS:

 

Formulate a communications platform that positions EVTI to be recognized as an
emerging growth company at an inflection point in its corporate history.

 

·Build a public company identity for EVTI as a fully reporting leading OTC-BB
listed Technology company

 

·Articulate the industry characteristics and favorable demand environment for
company’s growth potential

 

·Describe the company’s accelerated growth strategy and plans to achieve its
financial objectives over the next three (3) year years; outline the action plan
and key initiatives toward attaining stated goals

 

·Accentuate EVTI competitive advantages and discuss any marquee customers

 

·Emphasize management’s career credentials and accomplishments at EVTI to
instill confidence in management’s execution skills

 

·Reinforce execution capabilities by carefully setting strategic and operational
milestones and highlighting the company’s performance relative to those
milestones

 

Increase trading liquidity through increased interest in the EVTI story.

 

·Implement an aggressive outreach program to create demand at each stage of the
company’s growth, reaching investment professionals through various channels of
communication including face-to-face introductions, earnings conference calls
and conferences

 

oStimulate interest among prospective institutional investors, targeting funds
that have an appetite for illiquid, unknown micro-cap investments

 

oReach out and introduce the company to retail brokers through group meetings
and relevant forums

 

oIntroduce the story to target sell side analysts to make them aware of the
company and its growth strategy and cultivate sponsorship

 

oIdentify appropriate investor forums, both brokerage-sponsored and independent
venues for attendance by company

 

·Leverage public relations activities and trade show attendance to bolster
interest among industry-specific investment professionals

 

·Initiate a program of quarterly earnings conference calls between Q2 – Q4 2013
in order to create an audio archive of the company’s growth strategy,
accomplishments and success in building a track record of execution capability



 

Two Greenbriar Court ♦ Holtsville, NY 11742 ♦ 516-317-8811 ♦
www.hartpartners.net

[image_004.jpg]

 



Create an interactive communication loop with the investment community.

 

·Gather unfiltered reactions from participants after each investment community
event to ensure management’s messages are understood and embraced, uncover
concerns and adjust the marketing materials as necessary

 

Ensure an informed audience of investment professionals.

 

·Collaborate with management to create a regular flow of news to highlight the
accomplishment of business objectives, both financial and non-financial, for the
investment community to monitor EVTI progress

 

·Determine business model metrics and milestones to report against each quarter
to strengthen confidence in management’s execution capabilities

 

·Work with management in setting and controlling expectations

 

Maintain an accessible, responsive investor relations infrastructure.

 

·Ensure that EVTI is applying best practices in managing investor inquiries and
making information about the company available to interested investment
professionals

 

As we learn more about EVTI and as developments unfold, we will re-examine both
strategies and tactics. Our investor relations programs are custom-designed to
suit a client’s circumstances and needs, and we may add or subtract elements
from this proposed program. As your partners in investor relations, we are
committed to maintaining an open dialogue with you to ensure that we are always
working together toward achieving shared goals.

 

PROGRAM ELEMENTS (Below is a list of activities and tactics that HART PARTNERS
will use to implement your program.)

 

·Orientation Call/Meeting – This call/meeting represents an important first step
toward establishing a strong working partnership between Hart Partners and
management, and ensures that we are working collectively toward shared investor
relations goals. Its purpose is to give Hart Partners an insider’s perspective
on industry dynamics and management’s outlook on future growth and plans to
achieve its objectives, and to learn more about management’s past dealings with
the “Street”. Equipped with this knowledge, we will be able to help shape and
evolve the company’s communications platform, its positioning, message set, and
reportable metrics.

 

oIn preparation for the call/meeting, Hart Partners will prepare an agenda,
outlining topics for discussion, including EVTI business fundamentals, long-term
growth strategy and business model; immediately afterward, we will submit a
program plan that lays out a detailed schedule of activities for the next ninety
(90) days, and follow this with a similar plan for the second ninety (90) days,
and so on.

 

·Marketing Materials – HART PARTNERS will review EVTI’s investor presentation to
ensure that it properly shapes the story, encapsulating a strong, current
investment thesis and supporting messages, and consider ways to enhance the
content, images and flow, if appropriate. We will also review the fact sheet and
revise the document to conform to the messaging contained in the investor
presentation. Finally, we will take a look at the information kit and investor
relations section of the web site and make suggestions as appropriate to ensure
both meet investor relations best practices and regulations in the U.S. That
said, we will task ourselves with keeping up to date with the latest features in
web site design and changing regulatory requirements for disclosure.

 

Two Greenbriar Court ♦ Holtsville, NY 11742 ♦ 516-317-8811 ♦
www.hartpartners.net

[image_004.jpg]

 



·News Releases – HART PARTNERS will assist EVTI in identifying activities and
accomplishments that warrant public disclosure. These announcements will include
quarterly financial results and other news that demonstrates the company’s
strategic progress, particularly new customer wins. In addition, we will want to
continue to raise visibility for management’s attendance at trade shows,
industry symposiums and investor forums. We will strategize with management on
the content and timing of these releases. In addition, we will craft the
releases to support the investor message set and positioning, and to ensure the
structure and content satisfies investment professionals’ information needs
while conforming to disclosure rules and best practices. When discussing press
releases, HART PARTNERS will advise management to ensure that Reg. FD is upheld.

 

oQuarterly Earnings Announcement – Because the “Street” has been conditioned to
rely on quarterly earnings announcements for receiving management’s progress
report, these releases need to be prepared with great care, with respect to both
reporting the prior quarter’s financial results and operational activities and
to characterizing the forward-looking opportunities and goals. For that reason,
HART PARTNERS devotes a considerable amount of time each quarter to
collaborating with management on the objectives of the quarterly report, message
development and expectations management.

 

·Investment Community Outreach – HART PARTNERS envisions a systematic program of
meetings with members of the investment community supplemented by opportunistic
meetings that leverage management’s business travel.

 

oTargeting. We will perform targeting exercises that filter for an agreed-upon
set of criteria, including market capitalization, funds that invest in companies
with similar business fundamentals, peer company holdings, etc.; and we will
assemble lists of prospective investors utilizing our proprietary database of
investment community contacts, and other sources

 

oMeetings. We recommend, at a minimum, setting aside two days each quarter for
road shows during which management will meet prospective high quality,
pre-screened investment professionals

 

·For each road show HART PARTNERS will suggest the locations, pre-market the
meetings through telephone and email outreach and distribution of the corporate
fact sheet and investor kits, arrange the itinerary, provide background on
individuals/firms and, if appropriate, accompany management. Our target
audiences will include:

 

·Micro- and small-cap funds that invest in the Technology sector and generalists
who have an appetite for undiscovered growth stories

 

·Industry-specific research analysts at investment banking firms and independent
research boutiques, and broker/dealers that cover micro/small-cap growth
companies

 

·Institutional brokers known to take an interest in marketing a solid growth
story independent of research coverage from the brokerage firm’s analyst

 

·Retail brokers

 

·Following each roadshow, HART PARTNERS will capture responses and sentiments
from meeting participants. We will collect impressions about the strengths and
weaknesses of the company’s story, probe for issues and concerns, and assess the
company’s current and potential valuation as well as its’ valuation drivers.
Additionally, we will obtain comments about management’s delivery and the
effectiveness of the corporate presentation. After conducting each survey, we
will submit a report on a timely basis summarizing our findings and make
recommendations.

 

Two Greenbriar Court ♦ Holtsville, NY 11742 ♦ 516-317-8811 ♦
www.hartpartners.net

[image_004.jpg]

 



·In addition, as part of our marketing activities, HART PARTNERS will build
interest in EVTI among target audiences through a variety of mechanisms

 

oWe will market EVTI directly to prospective investors

 

oWe will push news to target audiences to ensure that they are kept up to date
on important corporate developments

 

oWe will identify and suggest opportunities for management to present at
investment conferences, both brokerage-sponsored and independent forums

 

oWe will leverage management’s time at trade shows that target analysts and
investors who are likely to attend, and when appropriate, we will develop event
specific target lists, create awareness of management’s attendance at the event
and arrange a schedule of introductions

 

·In-bound inquiry management

 

oWe will qualify in-bound investor inquiries and requests for meetings

 

oWe will also handle all routine telephone, e-mail and written inquiries on the
company, forwarding information kits and adding contacts to the fax or e-mail
list, as appropriate

 

·Strategic Counsel – In all that we do, it is incumbent on your HART PARTNERS
team to keep our eye on the big picture, to counsel management on strategic
investor relations issues (corporate governance, investor relations best
practices, material disclosure, timing and content of major corporate
announcements), program activities and opportunities, and to effectively handle
unexpected issues – all on a consistent basis. We pride ourselves on providing
responses and recommendations that are grounded in extensive knowledge of Wall
Street behavior and investor sentiment.

 

oCapital Raises - As appropriate, to support EVTI’s financing needs, we are
prepared to arrange meetings with appropriate investment bankers, provide
guidance to management in the banking selection process and behind-the-scenes
counsel as management moves forward with a transaction.

 

·Financial Media – For the most important company announcements (e.g.,
exceptional financial performance, strategic business developments), HART
PARTNERS will implement a proactive media relations strategy to gain widespread
and favorable visibility in the financial press. We may utilize a variety of
techniques, including advance-exclusives and journalist pre-briefings, in
pursuit of our media goals.

 

Two Greenbriar Court ♦ Holtsville, NY 11742 ♦ 516-317-8811 ♦
www.hartpartners.net

[image_004.jpg]



 

Administration & Account Management

 

·HART PARTNERS Team – Implementation of this program will be the responsibility
of Sanford Diday and Jeff Hart, and they will serve as your primary agency
contacts. Jeff Hart will have direct oversight responsibility for the program
implementation, Sanford Diday will handle the program tactics and the day-to-day
activities, and both will provide investor relations counsel.

 

·Update Meetings – Although we are typically in frequent contact with our
clients, we recommend arranging periodic conference calls during which our team
shares our thoughts on the program, issues and opportunities, and you update us
on developments at the company.

 

COMPENSATION

 

Hart Partners shall be engaged for an initial term of one (1) year (twelve
months). Either party may terminate the engagement, by written notice to the
other, for any reason, exactly six (6) months after the commencement of the
initial term. In the absence of such a six (6) month termination, the parties
will endeavor to renew the engagement for one or more successive one year terms,
subject to agreement on terms to be negotiated and agreed upon at least ninety
(90) days prior to the end of the existing term. In the event of a failure to
reach agreement on renewal terms for any reason for any such one year renewal
period, the engagement shall terminate. Upon any termination, EVTI’s obligation
to make monthly cash payments to Hart Partners for periods subsequent to the
termination date shall cease. During the initial twelve (12) month engagement
period EVTI shall issue Hart Partners a total of fifty thousand (50,000)
restricted rule 144 stock broken into two six month tranches of twenty-five
thousand (25,000) shares each. EVTI shall pay an initial cash fee to Hart
Partners of $10,000 to cover the first three months of the full twelve month
agreement, and, twenty-five thousand shares of restricted rule 144 EVTI stock to
cover the first six months of the agreement, payable upon execution if this
agreement. Each month thereafter a monthly retainer of $3,333.33 per month shall
be paid, unless or until such time as EVTI has raised aggregate financing of a
minimum of $3,000,000.00 (the “Minimum Funding”) through the sale of its equity
securities, at which time (beginning the first month following the closing of
such a transaction), EVTI’s monthly retainer will be $7,500. Upon the
anniversary of the first six month term, and before the beginning of the second
six month term, EVTI will issue to Hart Partners the remaining tranche of
twenty-five thousand (25,000) shares of its restricted rule 144 stock.

 

HART PARTNERS shall also be reimbursed for customary out-of-pocket expenses
(e.g., commercial newswire distribution, phone, fax, etc., done with client
approval) billed at cost and reflective of any HART PARTNERS vendor discount.
HART PARTERS will not bill out of pocket expenses that do not exceed $20.

 

PROPOSAL:

 

·Initiation = $10K (covers 1st three months) + 25K shares (restricted rule
144)(covers 1st six months)

·Pre-Raise Monthly = $3,333.33K (until completion of financing)

·Post-Raise Monthly = $7,500 (post-financing, for remaining months)

·Stock - 2nd Tranche = 25K shares (restricted rule 144) (cover 2nd six months)

 

confidentiality

 

Each of the parties to this Proposal agrees to maintain the confidentiality of
the terms of this Proposal and the activities contemplated hereunder (the
“Activities”), and not to use any Confidential Information it may receive from
or learn about the other party for any purpose other than to consummate the
Activities. Further, no disclosure of any information concerning this Proposal,
the Activities or any Confidential Information delivered by either party to the
other pursuant to this Proposal in connection with the Activities shall be
disclosed to any other person unless and until such other person shall have
first executed and delivered a written confidentiality agreement by which such
person agrees to hold in confidence such Confidential Information, which
obligation shall continue indefinitely, except as required by federal and/or
state securities laws.

 

Two Greenbriar Court ♦ Holtsville, NY 11742 ♦ 516-317-8811 ♦
www.hartpartners.net

[image_004.jpg]

 



For purposes of the foregoing, Confidential Information is information that is
non-public, confidential or proprietary information of the disclosing party,
including, without limitation, information related to the disclosing party’s
business strategy, product and service offerings, pricing structure, business
plans, projections, customers, technology, intellectual property, trade secrets
(as defined under applicable law) and other financial and non-financial
information and technical and nontechnical information and data, whether or not
such information is marked “Confidential” or described as confidential at the
time of its disclosure to recipient.

 

Confidential Information does not include information known to the recipient
prior to its disclosure to the recipient, information which is now in or
hereafter comes into the general public domain without breach of this Proposal
and through no fault, error or omission of or by recipient, or information which
is required to be disclosed pursuant to a judicial or governmental order, or any
federal, state or local law.

 

Evaluation & Measurement

 

While the success of an investor relations program can be impacted by many
factors, over which we have little or no control, we gauge our progress by
periodically examining:

 

üChanges that have occurred in the company’s industry or business that may
impact, positively or negatively, the company’s growth potential

üCapital market conditions

üReceptivity to the story

 

On a quarterly basis, we will also look at the following subjective evaluation
criteria:

 

üWere agree-upon program objectives met?

üWas management’s time used effectively?

üAccessibility of team members

üQuality of client deliverables

üEfficient implementation of program plan

üImproved Street perceptions

üInstitutional ownership – changes in existing positions, new investors,
retaining shares

üInitiation of analyst coverage

 

To ensure ongoing formalized communication regarding program progress, HART
PARTNERS will provide a Quarterly Written Activity Report (WAR Report) (an
objective assessment of performance based upon the above-mentioned factors) to
EVTI’s management.

 

Two Greenbriar Court ♦ Holtsville, NY 11742 ♦ 516-317-8811 ♦
www.hartpartners.net

[image_004.jpg]

 



SERVICES:

 

The services to be provided by Hart Partners hereunder include the following at
no extra cost unless otherwise indicated.

 

oInstitutional messaging/positioning/marketing + Retail pre-raise
messaging/positioning/marketing (includes writing/editing all PRs, marketing
collateral, and/or other market communications)

 

oInstitutional road shows

 

oRetail road shows

 

oInitial retail IR - after-market support

 

oInitial institutional IR - after-market support

 

oFollow on Social Media support and monitoring

 

oInvestment banking introduction/advisory

 

oInvestor relations Web/Mobile & Social Media needs review, advisory

 

Regards,

 

Jeffrey S. Hart

Owner/CEO

Hart Partners, LLC

516-317-8811 (c)

 

Sanford Diday

Managing Partner

Hart Partners, LLC

407-808-4879 (c)

 



Two Greenbriar Court ♦ Holtsville, NY 11742 ♦ 516-317-8811 ♦
www.hartpartners.net

